                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

BOBBY KENNEDY                                                                       PLAINTIFF
ADC #166407

v.                              Case No. 5:19-cv-00009-KGB

ARKANSAS DEPARTMENT OF                                                            DEFENDANT
CORRECTION

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Bobby Kennedy’s complaint is dismissed without prejudice. The relief sought is denied.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g), and the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 9th day of September, 2019.




                                                            Kristine G. Baker
                                                            United States District Judge
